Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Delrea Smith appeals the district court’s orders denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006) and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the denial of Smith’s § 3582(c)(2) motion for the rea*38sons stated by the district court. United States v. Smith, No. 3:05-cr-00013-RJC-DCK-1 (W.D.N.C. May 24, 2012). We also affirm the denial of Smith’s motion to reconsider, noting that the district court lacked authority to even consider the motion. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.